Opinion issued January 28, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00364-CV
                            ———————————
        BY THE SEA COUNCIL OF CO-OWNERS, INC., Appellant
                                         V.
      TEXAS WINDSTORM INSURANCE ASSOCIATION, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                      Trial Court Case No. 18-CV-0529


                          MEMORANDUM OPINION

      The parties filed a joint motion to dismiss this appeal because the parties have

reached a settlement agreement. No opinion has issued.

      We grant the motion and dismiss the appeal. TEX. R. APP. P. 42.3, 43.2(f).

Any other pending motions are dismissed as moot.
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       2